Citation Nr: 0425743	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial compensable evaluation for 
residuals of a scaphoid fracture, left wrist. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1979 to October 1982.  Thereafter, he served in the Army 
Reserve, including during periods of active duty for 
training.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

The veteran testified in support of his appeal at a hearing 
held before the Board at the RO in April 2004.  During that 
hearing, the veteran's representative indicated that he 
wanted the Board to consider the top of the veteran's left 
foot in addition to his left ankle when considering the claim 
of entitlement to service connection for a left ankle 
disorder.  See Tr. at 12 (April 9, 2004).  However, given 
that the RO previously denied the veteran entitlement to 
service connection for a left foot disorder and that decision 
is final, the representative's testimony raises a claim to 
reopen the previously denied claim.  This matter is referred 
to the RO for appropriate action.  

The claims now on appeal are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this appeal. 


REMAND

The veteran seeks service connection for left ankle and left 
knee disorders and a higher initial evaluation for a left 
wrist disorder.  For the reasons that follow, additional 
action is necessary before the Board can decide these claims.

First, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate notification and 
assistance regarding his claims.  

For instance, there is relevant evidence that is outstanding 
and needs to be secured by VA.  During the hearing held 
before the Board at the RO in April 2004, the veteran 
testified that he last received VA treatment for his left 
wrist in June 2003 and underwent left ankle/foot surgery in 
July 2003.  Tr. at 3, 32.  However, the most recent records 
of inpatient or outpatient treatment in the claims file are 
dated in April 2003.  

The veteran also testified that, in May 1992, during a period 
of active duty for training, he injured his right wrist and 
left ankle.  According to the veteran, these injuries 
allegedly necessitated treatment at "Albrook Hospital" in 
Panama, during which a physician gave the veteran a brace to 
put inside his left shoe and crutches.  The veteran was 
eventually transferred to Great Lakes Naval Hospital, where 
he received additional treatment.  Tr. at 15-17.  Concerning 
this, the Board notes that the service medical records show 
that the veteran injured his left wrist and left thumb in May 
1992 in a motor vehicle accident in Panama while the veteran 
was on active duty for training.  He was treated at Gorgas 
Army Hospital on or near Albrook Air Force Station or Base in 
May 1992.  These records do not corroborate the veteran's 
testimony that he injured his left ankle at this time.  They 
show no complaints or findings pertaining to the left ankle.  
There is evidence, however, that the veteran sustained an 
injury to the left ankle when he slipped in oil while working 
at his civilian job in May 1994.  

Nevertheless, other service medical records show that, in 
July 1992, the veteran was referred to the podiatry 
department at the Great Lakes Naval Hospital for complaints 
of painful exostoses of the left foot since May 1992 when, 
according to the veteran, a heavy object fell on his foot.  
He underwent surgery to have the exotoses removed, one of 
which was removed from that "talar head" or "talus head".  
Therefore, for the reasons stated further below in this 
remand, the Board finds that an examination to obtain a 
medical opinion from a VA examiner is needed.  38 C.F.R. 
§ 3.159(c)(4).

The veteran lastly testified that he was receiving disability 
benefits from the Social Security Administration (SSA), but 
he did not indicate the disabilities upon which SSA relied in 
awarding such benefits.  Tr. at 36.  The RO should question 
the veteran regarding this matter on remand.  Thereafter, and 
because the aforementioned medical records and the records 
upon which SSA relied in awarding the veteran disability 
benefits might be pertinent to the veteran's claims, the RO 
should secure them on remand.  

There is also potentially relevant evidence that should be 
secured by the veteran.  During the hearing, the veteran 
testified that his left wrist disability hindered his ability 
to work and, in conjunction with his ankle problems, 
necessitated that he leave his most recent job.  Tr. at 4-7, 
11.  This testimony potentially raises the question of 
whether the veteran is entitled to a higher initial 
evaluation for his left wrist disability on an extra-
schedular basis under 38 C.F.R. § 3.321 (2003).  In such a 
case, the veteran must be notified that he is responsible for 
submitting employment records showing the impact of his 
disability on employment.  Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997).  At present, the claims file contains an 
October 1996 letter from the veteran's employer indicating 
that the veteran was off work due to foot problems.  There is 
no other, more recent employment information of record 
indicating that the veteran's left wrist disability 
interfered with subsequent employment and played a role in 
the termination thereof.  To the extent such information 
exists, it would be prudent for the veteran to obtain it and 
send it to the RO in support of this appeal.  On remand, the 
RO should so advise the veteran.   

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, for the following reasons, examinations of the 
veteran's left ankle, left knee and left wrist are necessary.  

The veteran asserts that he injured his left knee and left 
ankle during active service.  He alternatively asserts that 
he injured his left knee and left ankle during periods of 
active duty for training in June 1990 and May 1992, 
respectively.  Service medical records dated in October 1982 
establish in-service treatment for left knee complaints.  X-
rays of the left foot and ankle conducted during a VA 
examination in 1983, approximately six months after the 
veteran's discharge from service, reflect an old fracture 
deformity of the distal talus.  Service medical records 
reflect that, in July 1992, the veteran was referred to 
podiatry at the Great Lakes Naval Hospital for complaints of 
painful exostoses of the left foot since May 1992 when, 
according to him, a heavy object fell on his foot.  He 
underwent surgery to have the exostoses removed, one of which 
was removed from that "talar head" or "talus head".  Based 
on these findings and on other evidence showing that the 
veteran currently has left knee and left ankle disorders, on 
remand, after the above development is completed and 
additional medical documentation is associated with the 
claims file, the RO should afford the veteran a VA orthopedic 
examination.  The purpose of such an examination is to obtain 
a medical opinion as to whether any current left knee or 
ankle disorder is related to the veteran's period of active 
service, including the documented in-service left knee 
problems, or to a period of active duty for training.  

The veteran also asserts that his left wrist disability is 
compensably disabling.  The RO afforded the veteran a VA 
examination of this disability in November 1999, and during 
that examination, an examiner noted no symptomatology, other 
than clicking, associated therewith.  Since then, the veteran 
has argued that his disability is symptomatic.  Given that 
five years have passed since VA last evaluated the veteran's 
left wrist, the RO should afford the veteran another 
examination in order to assess whether the veteran's argument 
is valid.

Finally, as previously indicated, since the VCAA was enacted, 
the Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  Moreover, in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21, the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  Given these holdings, after all 
development is completed, the RO should ensure that the 
veteran is properly notified consistent with the provisions 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003).  

This case is REMANDED for the following development:

1.  The RO should contact the veteran for 
the following purposes: 

a) request him to identify the 
disabilities upon which SSA relied in 
awarding him disability benefits;

b) request him to identify all 
records of any pertinent VA or non-VA 
treatment not already in the claims file 
and not previously considered; and 

c) inform him that he is responsible 
for submitting information from any former 
or current employer, which supports his 
assertion that his service-connected left 
wrist disability interferes with his 
employability.  

2.  The RO should then take the 
appropriate steps to assist the veteran 
in securing all medical records he 
identifies as being pertinent to his 
claims.  The RO should specifically 
obtain and associate with the claims file 
all pertinent clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
and progress notes from the VA facility 
where the veteran allegedly received 
recent left wrist and left ankle 
treatment.  

3.  If the veteran indicates that SSA 
awarded him disability benefits based on 
any of the disorders at issue in this 
appeal, the RO should contact SSA and 
request copies of all of the records upon 
which SSA relied in making its disability 
determination.  The RO should then 
associate such records with the claims 
file.

4.  The RO should afford the veteran a VA 
examination of his left knee and left 
ankle.  The RO should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any left knee and left 
ankle disorder shown to exist; 

b) opine whether each disorder is at 
least as likely as not related to 
the veteran's period of active 
service or to the June 1990 or May 
1992 period of active duty for 
training (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.); and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  The RO should afford the veteran a VA 
examination of his left wrist.  The RO 
should notify the veteran that if he does 
not attend the scheduled examination, his 
failure to do so might adversely affect 
his claim for a higher initial 
evaluation.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any left wrist disorder 
shown to exist, including arthritis, 
if applicable, and note all related 
symptomatology of that disorder, 
including any limitation of motion; 

b) offer an opinion regarding the 
degree of impairment, including 
occupational, caused by the 
disorder; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  The RO should then review the 
examination reports to ensure that they 
comply with the previous instructions.  
If either report is deficient in any 
regard, the RO should undertake the 
requisite corrective action.  

7.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that might be pertinent to his 
claims.  The RO should afford the veteran 
and his representative an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

8.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




